Citation Nr: 0733990	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hip disorder. 

4.  Entitlement to service connection for a disorder 
manifested by leg numbness.  

5.  Entitlement to service connection for a thigh disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to 
September 1965 and in the reserves from 1972 to 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

After reopening them on the basis of new and material 
evidence, the Board is remanding the claims concerning the 
low back and hip disorders to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration before readjudication on the 
underlying merits.  The Board is also remanding the claim for 
leg numbness.




FINDINGS OF FACT

1.  The veteran has a 10 percent rating for his tinnitus, the 
maximum rating authorized under Diagnostic Code (DC) 6260.  

2.  Additional evidence received since a May 2003 RO decision 
the veteran did not appeal, denying his claims for service 
connection for low back and hip disorders, is not cumulative 
or redundant of evidence already on file and raises a 
reasonable possibility of substantiating these claims.

3.  The veteran does not have a current diagnosis of a thigh 
condition.


CONCLUSIONS OF LAW

1.  There is no legal basis for assigning a rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2002 and 2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The May 2003 RO decision denying service connection for 
low back and hip disorders is final, but new and material 
evidence has been submitted since that decision to reopen 
these claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 
(2007).   

3.  The veteran does not have a thigh disorder as a result of 
a disease or an injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in January 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  Thus, he was 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Note also the veteran received VCAA notice prior to the 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  And that January 2005 VCAA letter 
specifically asked that he submit any evidence in his 
possession pertaining to his claims.  Id. at 120-21.  In any 
event, the Board finds that any deficiency in the notice - 
insofar as either the timing or content of it, is harmless 
error.  See Mayfield v Nicholson, 07-7130 (Sept. 17, 2007) 
(Mayfield IV);  see also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but also holding the evidence established the 
veteran was nonetheless afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted because:  (1) based on the communications 
sent to him over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) it is reasonable to expect him 
to understand from the notices provided what was needed to 
support his claims.

The Board sees, as well, that the January 2005 VCAA notice 
letter informed the veteran of what constituted new and 
material evidence to reopen his previously denied, unappealed 
claims.  He was informed that new evidence must be evidence 
that was submitted to VA for the first time, which was not 
cumulative or tended to reinforce a previously established 
point.  He was informed that material evidence must pertain 
to the reason the claims were denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran has not, however, received notice concerning the 
downstream disability rating and effective date elements of 
his claims, but since the Board is denying his underlying 
claim for service connection for a thigh disorder, those 
downstream disability rating and effective date elements of 
this claim are moot.  Also keep in mind the Board is granting 
the petition to reopen his previously denied claims for low 
back and hip disorders, and directing further development of 
these claims on remand before readjudicating them on the 
underlying merits to determine whether service connection 
also should be granted.  Therefore, there can be no 
possibility of prejudicing him by going ahead and deciding 
these claims to this extent without providing this additional 
notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  See, too, Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (indicating that, when the Board considers 
an issue not initially addressed by the RO, the Board must 
explain why this is not prejudicial).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



It is also worth mentioning the tinnitus claim must be denied 
as a matter of law.  And the VCAA's duty to notify and assist 
provisions do not apply in this situation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

Claim for a Rating Higher than 10 Percent for Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit Court concluded the 
CAVC had erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which 
limits a veteran to a single disability rating for tinnitus 
- regardless of whether the condition is unilateral 
(affecting only one ear) or bilateral (affecting both).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran already has a 10 percent rating for his tinnitus, 
the maximum rating permissible under 38 C.F.R. §4.87, DC 
6260.  Thus, as there is no legal basis upon which to award 
separate schedular evaluations for this condition in each 
ear, his appeal must be denied as a matter of law inasmuch as 
he has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Petitions to Reopen the Previously Denied, Unappealed Claims 
for Service Connection for Low Back and Hip Disorders

In May 2003, the RO first considered and denied the veteran's 
claims for service connection for low back and hip disorders.  
And although notified of that decision and apprised of his 
procedural and appellate rights, he did not appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2007).  

The veteran filed his petition to reopen these claims in 
January 2005.  Since that was after August 29, 2001, the 
effective date when VA revised 38 C.F.R. § 3.156(a) defining 
what constitutes new and material evidence, the Board must 
consider his petition to reopen these claims under the new 
standards.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible").  



In the July 2006 statement of the case (SOC), the RO decided 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder.  He had submitted a June 2003 statement from a 
soldier, S. B., who had served with him and witnessed his low 
back injury while on duty.  The Board agrees the claim has to 
be reopened on the basis of this evidence since it identifies 
a relevant injury during service, which was not indicated 
anywhere in the record when the RO initially considered and 
denied this claim in May 2003.  Indeed, in that initial 
decision, the RO pointed out there were no indications in 
either the service medical records concerning the veteran's 
active duty service or time in the reserves of complaints, 
treatment or diagnosis of a low back disorder.  So additional 
evidence since received, tending to suggest otherwise, is 
both new and material and therefore sufficient to reopen this 
claim.

Moreover, as the June 2003 buddy statement from S. B. is 
sufficient to reopen the claim for a low back disorder, it is 
also sufficient to reopen the claim for service connection 
for a hip disorder because, during his January 2007 
videoconference hearing, the veteran asserted that all 
claimed disabilities were related to the accident referred to 
in S. B.'s statement.  Thus, finding there is new and 
material evidence suggesting the veteran's low back disorder 
may be related to his service in the military (and, in 
particular, to the accident mentioned) also necessarily means 
there is new and material evidence concerning any additional 
resulting disability involving his hip.

Both of these claims, however, must be further developed on 
remand before being readjudicated on the underlying merits 
(on a de novo basis).

Entitlement to Service connection for a Thigh Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first - and, indeed, perhaps most fundamental, 
requirement for any 
service-connection claim is competent evidence of existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here though, 
unfortunately, the veteran does not have a diagnosis of a 
thigh condition.  He had a VA general medical examination in 
January 2005 and complained of thigh pain.  But mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
VA examiner did not diagnose the veteran with a thigh 
disability, and his other medical records since service are 
equally unremarkable for a diagnosis of or treatment for a 
thigh disability.  Therefore, his claim must be denied 
because he has not established he even has the condition 
alleged, much less that it is related to his military 
service.




ORDER

The claim for a rating higher than 10 percent for tinnitus is 
denied.  

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disorder.  To 
this extent, the appeal is granted. 

New and material evidence also has been submitted to reopen 
the claim for service connection for a hip disorder.  To this 
extent, the appeal is granted.  

Service connection for a thigh condition is denied.  


REMAND

During his January 2007 videoconference hearing, the veteran 
testified that his low back and hip disorders, as well as the 
numbness in his leg, were due to an injury he sustained while 
on active duty in the reserves on October 18, 1995.  There is 
a service personnel record in his claims file showing he was 
on active duty (perhaps actually active duty for training 
(ACDUTRA) or inactive duty training (IACDUTRA)) from October 
16, 1995 to October 19, 1995.  Furthermore, there is evidence 
he was awarded an Air Force Achievement Medal for outstanding 
achievement on October 18, 1995, for directing a ground 
evaluation of an airplane.  He testified that he fell from 
the door of the airplane and did not seek treatment for his 
injury until after leaving service.  

The veteran had a VA general medical examination in January 
2005.  The examiner noted the veteran had a low back 
disability, and that his hip disability and leg numbness were 
secondary to the low back disability.  The examiner did not, 
however, offer any opinion as to whether the veteran's low 
back disability and these secondary disabilities are 
attributable to his military service, including especially 
his reported injury on October 18, 1995.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  There is no medical evidence of record addressing 
the etiology of the veteran's low back, hip, and leg 
disabilities.  Therefore, he must be scheduled for a VA 
examination to obtain a medical nexus opinion concerning this 
determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and 
effective date of the award.  The veteran has not received 
this required notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b) and should before deciding these remaining 
claims.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his low back 
disorder and associated hip disorder and 
leg numbness are attributable to his 
military service - but, in particular, 
to his reported injury on October 18, 
1995.  Advise the veteran that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claims.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide this requested 
opinion without resorting to speculation, 
please expressly indicate this.

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
his service-connection claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

3.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If they are not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


